UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934* Scorpio Bulkers Inc. (Name of Issuer) Common Shares, par value $0.01 (Title of Class of Securities) Y7546A106 (CUSIP Number) December 31, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) oRule 13d-1(c) xRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. Y7546A106 13G 1 NAME OF REPORTING PERSON Monarch Alternative Capital LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 8,341,000* 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 8,341,000* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,341,000* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 6.1%* 12 TYPE OF REPORTING PERSON PN *Reflects beneficial ownership as of December 31, 2013. See item 4. Page 2 of 7 CUSIP No. Y7546A106 13G 1 NAME OF REPORTING PERSON MDRA GP LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 8,341,000* 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 8,341,000* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,341,000* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 6.1%* 12 TYPE OF REPORTING PERSON PN *Reflects beneficial ownership as of December 31, 2013. See item 4. Page 3 of 7 CUSIP No. Y7546A106 13G 1 NAME OF REPORTING PERSON Monarch GP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 8,341,000* 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 8,341,000* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,341,000* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 6.1%* 12 TYPE OF REPORTING PERSON OO *Reflects beneficial ownership as of December 31, 2013. See item 4. Page 4 of 7 Item 1(a):Name of Issuer: The name of the issuer is Scorpio Bulkers Inc. (the “Issuer”). Item 1(b):Address of Issuer’s Principal Executive Offices: 9, Boulevard Charles III Monaco Item 2(a):Name of Person Filing: This Schedule 13G is filed by: (i) Monarch Alternative Capital LP (“MAC”), which serves as advisor to a variety of funds (such funds collectively, the “Funds”) with respect to shares of Common Stock (as defined below) of the Issuer directly owned by the Funds; (ii) MDRA GP LP (“MDRA GP”), which is the general partner of MAC, with respect to shares of Common Stock indirectly beneficially owned by virtue of such position; and (iii) Monarch GP LLC (“Monarch GP”), which is the general partner of MDRA GP, with respect to shares of Common Stock indirectly beneficially owned by virtue of such position. MAC, MDRA GP and Monarch GP are sometimes collectively referred to herein as the “Reporting Persons.” Item 2(b): Address of Principal Business Office or, if None, Residence: The address of the principal business office of the Reporting Persons is as follows: c/o Monarch Alternative Capital LP 535 Madison Avenue New York, New York 10022 Item 2(c):Citizenship: MAC is a Delaware limited partnership.MDRA GP is a Delaware limited partnership.Monarch GP is a Delaware limited liability company. Item 2(d):Title of Class of Securities: Common Shares, par value $0.01 (“Common Stock”) Item 2(e):CUSIP Number Y7546A106 Item 3:If this statement is filed pursuant to Rules 13d-1(b) or 13d-2(b) or (c), check whether the person filing is a: A. oBroker or dealer registered under Section 15 of the Act, B. oBank as defined in Section 3(a)(6) of the Act, C. oInsurance Company as defined in Section 3(a)(19) of the Act, D. oInvestment Company registered under Section 8 of the Investment Company Act of 1940, E. oInvestment Adviser in accordance with Rule 13d-1 (b)(1)(ii)(E), Page 5 of 7 F. oEmployee Benefit Plan or Endowment Fund in accordance with 13d-1 (b)(1)(ii)(F), G. oParent Holding Company or control person in accordance with Rule 13d-1 (b)(1)(ii)(G), H. oSavings Association as defined in Section 3(b) of the Federal Deposit Insurance Act, I. oChurch Plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act of 1940, J. oA non-U.S. institution in accordance with Rule 13d-1(b)(1)(ii)(J) K. oGroup, in accordance with Rule 13d-1(b)(1)(ii)(K) Item 4:Ownership: The beneficial ownership of each of the Reporting Persons as of December 31, 2013 is as follows: (a)Amount beneficially owned: 8,341,000 (b)Percent of Class: 6.1% (Calculated based on approximately 137,390,411 shares of Common Stock outstanding as reported by Bloomberg L.P. on February 10, 2014.101,395,411 shares of Common Stock were reported outstanding in the Prospectus filed pursuant to Rule 424(b)(3) by the Issuer with the Securities and Exchange Commission on December 17, 2013.) (c)Number of shares as to which such person has: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or direct the vote: 8,341,000 (iii) Sole power to dispose or direct the disposition: 0 (iv) Shared power to dispose or direct the disposition: 8,341,000 Item 5:Ownership of Five Percent or Less of a Class: If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following: [] Item 6:Ownership of More than Five Percent on Behalf of Another Person: N/A Item 7:Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company N/A Item 8:Identification and Classification of Members of the Group: N/A Item 9:Notice of Dissolution of Group: N/A Page 6 of 7 Item 10: Certification: N/A Page 7 of 7 SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:February 13, 2014 MONARCH ALTERNATIVE CAPITAL LP By:MDRA GP LP, its General Partner By:Monarch GP LLC, its General Partner By:/s/ Michael Weinstock Name: Michael Weinstock Title: Member Dated:February 13, 2014 MDRA GP LP By:Monarch GP LLC, its General Partner By: /s/ Michael Weinstock Name:Michael Weinstock Title:Member Dated:February 13, 2014 MONARCH GP LLC By:/s/ Michael Weinstock Name:Michael Weinstock Title:Member [Signature Page to Schedule 13G with respect to Scorpio Bulkers Inc.]
